Citation Nr: 1445323	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-18 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2007 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the onset the Board notes that the Veteran submitted two substantive appeals (Form 9's) the first requested a Travel Board hearing in March 2009.  In this Form 9 the Veteran states "I would like to appeal the decision on my left ear hearing loss as I was never given a hearing test from any VA facility."  The Board notes that the Veteran was subsequently provided a VA examination in April 2009.  After this examination the Veteran provides a second Form 9 in June 2009 where he states that he does not want a Board hearing and states "I contend that my hearing loss is directly related to my service as an airman on an aircraft carrier."  The Board reasons that due to the chronological order of the two Form 9's and the contention made in both with the addition of the intervening VA examination that the Veteran does not, at this time, want a hearing before the Board.  Thus, the Board will proceed with examining the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for left hearing loss.  While the VA examiner in April 2007 diagnosed current left hearing loss, the opinion he provided was, in part, inadequate.  Thus a review of the records and a new examination is warranted.

The VA examiner opinion was as follows:

Review of the C-file revealed that [the Veteran] separated with hearing rating of 15/15.  This rating in of itself suggests hearing within normal limits but alone is insufficient for rating purposes.  However, when coupled with the likelihood that if he had his current loss in the military it would have been noticed and treatment sought and documented the 15/15 rating gains sufficiency as evidence.
Plus he did not mark any concerns regarding his hearing loss [...] on his discharge physical yielding an indication that there were no concerns regarding his hearing [...] upon discharge and he had no hearing profile assigned to him.  Current research does not support the concept of delayed onset of hearing loss.  Therefore any increased loss of hearing after discharge is more than likely to be due to other factors.  It is considered that it is less likely than not his hearing loss is service connected.

While the VA examiner notes in the beginning of his examination that the Veteran's pertinent service history includes service on a Navy Aircraft Carrier from 1957 to 1961, he does not address the Veteran's Military Occupational Specialty (MOS) of an Airport Serviceman.  Likewise, the VA examiner recognizes that the Veteran was likely exposed to hazardous noise, but he does not address whether this exposure would be related to the Veteran's current hearing loss. 

 The Board further notes that the VA examiner's assumption: that if the Veteran had had current hearing loss in service he would have reported it; is speculative, and not supported by any explanation.  Moreover,  the United States Court of Appeals for Veterans Claims (Court) has held, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that the lack of documented findings is not an adequate basis for a negative opinion.  As stated above, the VA examiner's premise that any acoustic trauma or hearing loss would have been reported is essentially a reliance on a lack of documented finding.  Lastly, the VA examiner's references "current research does not support the concept of delayed onset of hearing loss" without providing any further explanation of this or any specific citation to medical authority or study for this conclusion.  Considering the foregoing, the Board finds a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran and inquiring about all sources of his current treatment (both private and VA) and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's left ear hearing loss, which have not yet been associated with the evidence. 

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file. The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Afterwards, schedule the Veteran for a VA audiology examination by an examiner different than the one who conducted the last audiological evaluation in April 2007.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist, and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. 

The audiologist should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his in-service noise exposure, onset of hearing loss, and continuity of symptoms since that time.  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's left ear hearing loss had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma. 

In answering this question, the audiologist should consider the Veteran's lay statements regarding the frequency and severity of his hearing loss problems and its onset.  If the audiologist's etiological opinion is negative, the audiologist must specifically identify the medical reasons as to why the evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and his period of military service.

 If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the audiologist is undertaken so that a definite opinion can be obtained. 

2. Ensure that the examination report complies with this Remand and the questions presented in this request. If the report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate. 

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for left ear hearing loss.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


